Title: From Thomas Jefferson to George Hammond, 13 September 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia, September 13th. 1793.
 
I have now the honor to enclose you the copy of a letter from the Attorney General of the United States in the case of Hooper and Pagan, in consequence of your last to me on that subject. It is still to have been wished that no efforts had been spared on the part of Mr. Pagan to bring his case before the Supreme Court of the United States. However supposing the Court of Massachusetts to be the Court of last resort in this case, it is then to be observed that the decision has been pronounced by the Judges of the land entrusted for their learning and integrity with the administration of justice to our own Citizens, that all the proceedings in the case have been marked with candor and attention towards Mr. Pagan, and that their decision can in no wise be charged with gross and palpable error. On the contrary, the interpretation they have given to the armistice (which entered into this question) is precisely that which has been given by every Court in the United States where it has come into question, and which was pronounced in this very instance in the British Court of Admiralty in Nova Scotia, where the question began. None of those strong features therefore of partiality and wilful injustice is to be seen in this case, which render a nation responsible for the decisions of it’s Judges, and which the United States would have been perfectly disposed to rectify, as I hope you will have been satisfied by the attention and care which has been bestowed on the complaint. I have the honor to be, with great respect, Sir, Your most obedient Servant.
